UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                             )
ZAKIYA GASKINS,                              )
                                             )
              Plaintiff,                     )
                                             )
      v.                                     )       Civil Action No. 15-cv-2065 (TSC)
                                             )
                                             )
ATTORNEY GENERAL, THE                        )
DISTRICT OF COLUMBIA, et al.,                )
                                             )
              Defendants.                    )
                                             )


                                 MEMORANDUM OPINION

       Plaintiff Zakiya Gaskins brings this writ of habeas corpus petition pursuant to 28 U.S.C.

§ 2254. Gaskins was sentenced by a District of Columbia Superior Court judge to 90 months

imprisonment and 10 years supervised release for child sex abuse. In this action, Gaskins claims

that her sentence violated her constitutional right to be free from cruel and unusual punishment.

       On April 13, 2016, the court issued an order advising Plaintiff, who is represented by

counsel, that she had until May 10, 2016 to show cause why the court should not dismiss this

action for lack of jurisdiction. See D.C. Code § 23-110(g); § 23-110(a); Williams v.

Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009) (federal courts do not have jurisdiction

to hear habeas petitions by prisoners who could have raised their claims in the District

of Columbia courts under D.C. code § 23-110(a). The court also advised Plaintiff that

if she failed to respond to the show cause order, she risked dismissal of this action

without further notice.


                                           Page 1 of 2
      Plaintiff has not responded to the show cause order, nor has she sought an

extension of time in which to respond. Accordingly, the court will dismiss this action.


Date: May 16, 2016


                                        Tanya S. Chutkan
                                        TANYA S. CHUTKAN
                                        United States District Judge    
 




                                      Page 2 of 2